        Case 1:20-cv-10072-WGY Document 10 Filed 01/16/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
TBD BREWING LLC (D/B/A               )
AERONAUT BREWING CO.),               )
                                     )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )  Case No. 1:20-cv-10072
                                     )
BENJAMIN HOLMES and                  )
FERMENTATION ARTS BRASSERIE,         )
LLC                                  )
                                     )
      Defendants.                    )
____________________________________)


                               NOTICE OF APPEARANCE

       Please enter the appearance of Lindsay M. Burke on behalf of the Plaintiff, TBD Brewing

LLC (D/B/A Aeronaut Brewing Co.), in the above captioned case.

                                           TBD BREWING LLC (D/B/A
                                           AERONAUT BREWING CO.),

                                           By its attorneys,

                                           /s/ Lindsay M. Burke____________
                                           Lindsay M. Burke, Esq. BBO# 674808
                                           KENNEY & SAMS, P.C.
                                           Reservoir Corporate Center
                                           144 Turnpike Road, Suite 350
                                           Southborough, Massachusetts 01772
Dated: January 16, 2020                    Tel. 508-490-8500
         Case 1:20-cv-10072-WGY Document 10 Filed 01/16/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Lindsay M. Burke, hereby certify that on January 16, 2020, the foregoing document
was filed electronically with the Clerk of the Court using the CM/ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants by first class mail.



                                              /s/ Lindsay M. Burke
                                              Lindsay M. Burke
